DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 21, 22, 25-26, 28, 30-32, 35-36 and 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8-10 and 15 of U.S. Patent No. 10,733,800 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant are a broader version of the patent claims and any differences between them would have been obvious to one of ordinary skill in the art.
Instant: 16/944,045
Patent: 10,733,800
1. (Currently Amended) A computer-implemented method, comprising: receiving a first image of a real-world scene and a second image of the real- world scene, wherein the real-world scene includes one or more objects; generating a first two-dimensional (2D) geometry corresponding to the first image, the first 2D geometry representing a first 2D view of the real-world scene; generating a second 2D geometry corresponding to the second image, the second 2D geometry representing a second 2D view of the real-world scene;  generating three-dimensional (3D) geometry based on the first 2D geometry and the second 2D geometry, the 3D geometry comprising a partial representation of the one or more objects of the real- world scene; and rendering, based on the 3D geometry, one or more graphical representations of the real-world scene for display.  















22. (New) The computer-implemented method of claim 21, wherein identifying the first set of one or more features comprises identifying at least one of an edge, a corner, or a surface within the first image, and wherein identifying the second set of one or more features comprises identifying at least one of an edge, a corner or a surface within the second image.  

25. (New) The computer-implemented method of claim 1, wherein generating the 3D geometry includes determining a plurality of depth values 







26. (New) The computer-implemented method of claim 1, wherein generating the 3D geometry includes generating a triangulated mesh based on the first 2D geometry and the second 2D geometry.  



28. (New) The computer-implemented method of claim 1, wherein rendering the one or more graphical representations includes extracting one 



30. (New) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: receiving a first image of a real-world scene and a second image of the real world scene, wherein the real-world scene includes one or more objects; generating a first two-dimensional (2D) geometry corresponding to the first image, the first 2D geometry representing a first 2D view of the real-world scene; generating a second 2D geometry corresponding to the second image, the second 2D geometry representing a second 2D view of the real-world scene; generating three-dimensional (3D) geometry based on the first 2D geometry and the second 2D geometry, 











31. (New) The non-transitory computer-readable medium of claim 30, wherein the instructions, when executed by the one or more processors, further cause the one or more processors to 
32. (New) The non-transitory computer-readable medium of claim 31, wherein identifying the first set of one or more features comprises identifying at least one of an edge, a corner, or a surface within the first image, and wherein identifying the second set of one or more features comprises identifying at least one of an edge, a corner or a surface within the second image.  
35. (New) The non-transitory computer-readable medium of claim 30, wherein generating the 3D geometry includes determining a plurality of depth values based on the first 2D geometry and the second 2D geometry.  









36. (New) The non-transitory computer-readable medium of claim 30, wherein generating the 3D geometry includes generating a triangulated mesh based on the first 2D geometry and the second 2D geometry.  




38. (New) The non-transitory computer-readable medium of claim 31, wherein rendering the one or more graphical representations includes extracting one or more textures from one of the 


39. (New) A system comprising: a memory storing program instructions; one or more processors that executes the program instructions to perform the steps of: receiving a first image of a real-world scene and a second image of the real world scene, wherein the real-world scene includes one or more objects; generating a first two-dimensional (2D) geometry corresponding to the first image, the first 2D geometry representing a first 2D view of the real-world scene; generating a second 2D geometry corresponding to the second image, the second 2D geometry representing a second 2D view of the real- world scene; generating three-dimensional (3D) geometry based on the first 2D geometry and the second 2D geometry, the 3D geometry comprising a partial representation of the one or more objects of the real-world scene; and rendering, based on the 3D geometry, one or 


identifying a set of features associated with one or more objects in a real-world scene;
generating a plurality of vertices associated with a set of two-dimensional polylines, the set of two-dimensional (2D) polylines representing the set of features;
generating, based on the plurality of vertices, 2D geometry that represents a two-dimensional view of the real-world scene;

rendering, based on the 3D geometry, a first graphical representation of the real-world scene for display.
10. The computer-implemented method of claim 9, wherein the first polyline is generated based on a first image depicting the real-world scene from a first perspective, and wherein the second polyline is generated based on a second image depicting the real-world scene from a second perspective.
8. The computer-implemented method of claim 1, wherein generating the 3D geometry comprises: identifying a first polyline included in the 2D geometry; identifying a second polyline included in the 2D geometry; triangulating between the first polyline and the second polyline to generate a plurality of depth values; and generating a 3D polyline based on the first polyline, the second polyline, and the plurality of depth values.

identifying a set of features associated with one or more objects in a real-world scene;
5. The computer-implemented method of claim 1, wherein identifying the set of features comprises identifying at least one of an edge, a corner, and a surface within a set of images depicting the real-world scene.




5. The computer-implemented method of claim 1, wherein identifying the set of features comprises identifying at least one of an edge, a corner, and a surface within a set of images depicting the real-world scene.





8. The computer-implemented method of claim 1, wherein generating the 3D geometry comprises: identifying a first polyline included in 





9. The computer-implemented method of claim 1, wherein generating the 3D geometry comprises: identifying a first polyline included in the 2D geometry; identifying a second polyline included in the 2D geometry; and generating a triangulated mesh based on the first polyline and the second polyline to produce a plurality of 3D vertices for the 3D geometry.

15. The computer-implemented method of claim 1, wherein rendering the first graphical representation of the real-world scene 

1. A computer-implemented method, comprising:
identifying a set of features associated with one or more objects in a real-world scene;
generating a plurality of vertices associated with a set of two-dimensional polylines, the set of two-dimensional (2D) polylines representing the set of features; generating, based on the plurality of vertices, 2D geometry that represents a two-dimensional view of the real-world scene;
generating three-dimensional (3D) geometry based on the 2D geometry, the 3D geometry comprising a coarse geometric reconstruction of the real-world scene; and
rendering, based on the 3D geometry, a first graphical representation of the real-world scene for display.

8. The computer-implemented method of claim 1, wherein generating the 3D geometry comprises: identifying a first polyline included in the 2D geometry; identifying a second polyline included in the 2D geometry; triangulating between the first polyline and the second polyline to generate a plurality of depth values; and generating a 3D polyline based on the first polyline, the second polyline, and the plurality of depth values.



1. A computer-implemented method, comprising:
identifying a set of features associated with one or more objects in a real-world scene;



5. The computer-implemented method of claim 1, wherein identifying the set of features comprises identifying at least one of an edge, a corner, and a surface within a set of images depicting the real-world scene.



8. The computer-implemented method of claim 1, wherein generating the 3D geometry comprises:
identifying a first polyline included in the 2D geometry;
identifying a second polyline included in the 2D geometry;

generating a 3D polyline based on the first polyline, the second polyline, and the plurality of depth values.

9. The computer-implemented method of claim 1, wherein generating the 3D geometry comprises:
identifying a first polyline included in the 2D geometry;
identifying a second polyline included in the 2D geometry; and
generating a triangulated mesh based on the first polyline and the second polyline to produce a plurality of 3D vertices for the 3D geometry.

15. The computer-implemented method of claim 1, wherein rendering the first graphical representation of the real-world scene comprises: extracting a texture from a region within an image depicting the real-world scene; and mapping the texture onto a portion of the 



1. A computer-implemented method, comprising:
identifying a set of features associated with one or more objects in a real-world scene;
generating a plurality of vertices associated with a set of two-dimensional polylines, the set of two-dimensional (2D) polylines representing the set of features; generating, based on the plurality of vertices, 2D geometry that represents a two-dimensional view of the real-world scene;
generating three-dimensional (3D) geometry based on the 2D geometry, the 3D geometry comprising a coarse geometric reconstruction of the real-world scene; and rendering, based on the 3D geometry, a first graphical representation of the real-world scene for display.
10. The computer-implemented method of claim 9, wherein the first polyline is generated based on a first image depicting the real-world scene from a first perspective, and wherein the second 
8. The computer-implemented method of claim 1, wherein generating the 3D geometry comprises: identifying a first polyline included in the 2D geometry; identifying a second polyline included in the 2D geometry; triangulating between the first polyline and the second polyline to generate a plurality of depth values; and generating a 3D polyline based on the first polyline, the second polyline, and the plurality of depth values.



Allowable Subject Matter
Claims 23-24, 27, 29, 33-34 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 23, the prior art doesn’t teach: 23. (New) The computer-implemented method of claim 21, wherein generating the first 2D geometry is based on the first set of one or more features, and wherein generating the second 2D geometry is based on the second set of one or more features.  

Regarding claim 24, the prior art doesn’t teach: 24. (New) The computer-implemented method of claim 23, wherein generating the first 2D geometry includes generating, for each feature of the first set of one or more features, a corresponding portion of the first 2D geometry, and wherein generating the second 2D geometry includes generating, for each feature of the second set of one or more features, a corresponding portion of the second 2D geometry.  

Regarding claim 27, the prior art doesn’t teach: 27. (New) The computer-implemented method of claim 1, wherein generating the 3D geometry further includes generating a plurality of 3D vertices based on the first 2D geometry and the second 2D geometry.  

Regarding claim 29, the prior art doesn’t teach: 29. (New) The computer-implemented method of claim 1, further comprising: receiving one or more additional images of the real-world scene; updating the 3D geometry based on the one or more additional images; rendering, based on the updated 3D geometry, one or more second graphical representations of the real-world scene for display.  

Regarding claim 33, the prior art doesn’t teach: 33. (New) The non-transitory computer-readable medium of claim 31, wherein generating the first 2D geometry is based on the first set of one or more features, and wherein generating the second 2D geometry is based on the second set of one or more features.  

Regarding claim 34, the prior art doesn’t teach: 34. (New) The non-transitory computer-readable medium of claim 33, wherein generating the first 2D geometry includes generating, for each feature of 

Regarding claim 37, the prior art doesn’t teach: 37. (New) The non-transitory computer-readable medium of claim 30, wherein generating the 3D geometry further includes generating a plurality of 3D vertices based on the first 2D geometry and the second 2D geometry.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DELAMONT US20200368616A1, NEWCOMBE US20120194516A1, NOURAI US20200027194A1, BURNS US20160027215A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612